Opinion issued October 18, 2007 corrected
 










In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00777-CR



MARSHALL MCDONALD, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 1092634



MEMORANDUM OPINION

	Appellant, Marshall McDonald, pleaded guilty to the felony offense of
indecency with a child, and, in accordance with his plea bargain agreement with the
State, the trial court sentenced appellant to confinement for two years.  Appellant
filed a timely pro se notice of appeal 
	In a plea-bargained case in which the punishment assessed does not exceed the
plea agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court's permission
to appeal.  Tex. R. App. P. 25.2(a)(2); Griffin v. State, 145 S.W.3d 645, 648-49 (Tex.
Crim. App. 2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim. App. 2001).	The trial court's certification of appellant's right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the correctness of the certification.  Dears v. State, 154 S.W.3d 610, 614-15
(Tex.  Crim. App. 2005).  We must dismiss an appeal if the trial court's certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).